department of the treasury washington dc person to contact -------- id no --------------- telephone number --------------------- refer reply to cc intl br1 - plr-145196-03 date date internal_revenue_service number release date index number --------------------------- ----------------------- --------------------------- -------- ------------------------------ ------------------------------ ------------------------------ ------------------------------ ------------------------------ ------------------------------ ------------------------ ---------- ------------------ ----- --------- ------- ----------------- ----------------------------- ----------------- ------------------ taxpayer country a date b country c colony year d date e city f date g date h - ty ------- this is in response to a letter from your authorized representative on your dear ------------- behalf requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that your loss of u s permanent resident status did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on the rulings contained in this letter are based upon information and taxpayer was born in country a on date b and has been a citizen of on date e taxpayer moved to city f for purposes of employment in mid-date sec_877 generally provides that a citizen who loses u s citizenship or a u s plr-145196-03 examination the information submitted for consideration is substantially as set forth below country a since birth his wife was born in country c colony in year d and has been a citizen of country c since birth g after a change in employment status taxpayer moved with his wife to country c where he is subject_to tax on his worldwide income as a resident of country c taxpayer surrendered his green card at the u s embassy in country c on date h on the date of taxpayer’s expatriation taxpayer’s net_worth exceeded the applicable_amount set forth in sec_877 long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_98_34 1998_2_cb_29 modifying notice_97_19 1997_1_cb_394 an eligible former long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes a former u s citizen whose net_worth or average tax_liability exceeds these a former citizen or former long term-resident will be treated as having expatriated under section iv of notice_97_19 as modified by section iv of notice_98_34 a taxpayer submitted all the information required by notice_98_34 including any plr-145196-03 notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes former long-term_resident is eligible to submit a request for a ruling if he becomes not later than the close of a reasonable period after his expatriation a resident fully liable to income_tax in the country where his spouse was born additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made we conclude that taxpayer has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 and therefore taxpayer will not be presumed to have expatriated with a principal purpose of tax_avoidance it is further held that taxpayer will not be treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of such a principal purpose to avoid tax under subtitle a or b of the code concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to taxpayer’s u s tax_liability for taxable periods prior to his expatriation or for taxable periods after his expatriation under sections of the code other than sec_877 sec_2107 and sec_2501 the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is except as expressly provided herein no opinion is expressed or implied sincerely karen rennie-quarrie assistant to the branch chief cc intl br1 plr-145196-03 office of the associate chief_counsel international
